Exhibit 23.01 OFFICERS: Paul D. Simkins, CPA Michael C. Kidman, CPA, MBA Brent S. Sandberg, CPA Brett C. Hugie, CPA Mark E. Low, CPA H. Paul Gibbons, CPA 1011 West 400 North, Suite 100 P.O. Box 747 Logan, UT 84323-0747 Phone: (435) 752-1510 ● (877) 752-1510 Fax:(435) 752-4878 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated February 20, 2008, on the financial statements and internal control over financial reporting of Utah Medical Products, Inc., which reports appear in the annual report on Form 10-K of Utah Medical Products, Inc. for the year ended December 31, 2007, and to the reference to our Firm under the caption “Experts” in the Prospectus. JONES SIMKINS, P.C. Logan, Utah September 4, 2008 Member of the American Institute of Certified Public Accountants
